Lawrence, J.
The preliminary objection raised by the defendant’s counsel upon the return to this writ must be overruled. It was held by Mr. justice Harris, in the case of The People on the Relation of Bently agt. Hanna (3 How. Pr., 39), that, under the Revised Statutes, a justice of the', supreme court had power to allow a writ of habeas corpus in. whatever part of the state the prisoner might be detained; and the learned justice refers, in his decision, to the case of Woodruff agt. The People, decided by Mr. justice Willard, *8and also to the case of The People agt. Mercin (8 Paige, 55). The two thousand and seventeenth section of the Code of Civil Procedure is the same, in substance, as the provisions of the Revised Statutes relating to the writ of habeas corpus, with the exception thg,t the phraseology of the statute has been so far altered as to make it perfectly clear that a justice of the supreme court in any part of the state may issue a writ of habeas corpus. That it was the design of the commissioners to clear up any obscurity which arose from the language of the Revised Statutes is asserted by the commissioners in the note to section 2017 of the Code.